                       Case 3:21-cv-05227-JD Document 75 Filed 07/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                     State of Utah, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No.     3:21-cv-05227
                      Google LLC, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the State of Delaware                                                                                         .


Date:          07/26/2021                                                              /s/ Michael A. Undorf
                                                                                         Attorney’s signature


                                                                             Michael A. Undorf, Admitted Pro Hac Vice
                                                                                     Printed name and bar number
                                                                                  Delaware Department of Justice
                                                                                   820 N. French St., 5th Floor
                                                                                      Wilmington, DE 19801

                                                                                               Address

                                                                                  michael.undorf@delaware.gov
                                                                                            E-mail address

                                                                                          (302) 683-8816
                                                                                          Telephone number



                                                                                             FAX number
